Citation Nr: 0809334	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
April 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's pre-enlistment examination was negative for 
any findings indicative of a right or left knee disability.

2.  The veteran was evaluated and treated for bilateral knee 
complaints during basic training and shortly thereafter; 
tendonitis of the right knee was diagnosed during this time.  

3.  An MRI approximately 5 months after service revealed 
degeneration in the intrameniscal spaces in both knees. 

4.  It is at least as likely as not that the veteran's 
degeneration in the intrameniscal spaces in both knees began 
active during service. 


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, the 
veteran's degeneration in the intrameniscal space of the 
right knee was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  With application of the doctrine of reasonable doubt, the 
veteran's degeneration in the intrameniscal space of the left 
knee was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for right 
and left knee disabilities.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends, in essence, that she developed right 
and left knee disabilities during or as a result of her 
period of active duty in the United States Army.  She asserts 
that she had no knee problems prior to service; that she 
began having such problems during basic training; and that 
her knee disabilities made her unable to complete such 
training and mandated her separation from service.  

A pre-enlistment examination was negative for any findings 
relating to a disability of either knee.  It is apparent that 
the veteran had significant problems in completing basic 
training shortly thereafter as a result of bilateral knee 
symptoms, to include pain.  Specifically, the service medical 
records indicate complaints of knee pain and a May 2003 
record shows a diagnosis of tendonitis in the right knee.  
During the separation process, the veteran indicated that the 
pain in her knees was the principal reason for her desire to 
leave military service.  The record does show that there were 
other behavioral reasons for the uncharacterized discharge 
after roughly two months of active duty; however, throughout 
the active duty period, the veteran did have significant 
complaints of bilateral knee pain.  Thus, it is clear that 
she was asymptomatic upon entry into service and began having 
bilateral knee problems only after being subjected to the 
rigors of basic training. 

The veteran filed her claims for service connection for right 
and left knee disabilities immediately after her discharge 
from service.  Approximately 5 months after her separation 
from service, the veteran was scheduled for a general VA 
medical examination to determine the nature and etiology of 
any knee disability that was present.  In the associated 
report, dated in November 2003, it was reported that an X-ray 
examination revealed intrameniscal degeneration in both 
knees, which was confirmed by a magnetic resonance imaging 
(MRI) study.  Clinical evaluation at that time showed 
continued bilateral knee pain and some limitation of motion 
of both knees.  While the examiner did not specifically 
address the nexus questions at hand, given the normal 
enlistment examination, the documentation of bilateral knee 
symptoms during the veteran's recent period of active duty 
and the MRI diagnosis of intrameniscal degeneration in both 
knees with clinical manifestations within 5 months of 
service, the Board finds that it is at least as likely as not 
that the veteran's degeneration in the intrameniscal spaces 
in both knees began during service.  With application of the 
doctrine of reasonable doubt, the Board concludes that 
service connection is warranted for his degeneration in the 
intrameniscal spaces of the right and left knees.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  






ORDER

Entitlement to service connection for degeneration in the 
intrameniscal space of the right knee is granted.  

Entitlement to service connection for degeneration in the 
intrameniscal space of the left right is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


